Title: To John Adams from Hendrik van Blomberg, 26 September 1780
From: Blomberg, Hendrik van
To: Adams, John


     
      Sir
      Amsterdam 26 September 1780
     
     I Waited Yesterday for a Second him time on Messr. Van Vollenhoven after the recpt of your favour. The affair in question is to Extended to decide it by letters, for Which reason I beg the favour of You to do me the honour to Cale on me this Evening at 6 o’Clock, When I shall take Care to have a Person With me, witt wohm we Can speak in Confidence. I am With great regard Sir! Your Most ob. Servt.
     
      H V Blomberg
     
    